Citation Nr: 0010968	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-23 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an extension of a temporary total rating 
under 38 C.F.R. § 4.29 beyond January 31, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
March 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the case was transferred to the RO in 
Buffalo, New York in October 1997.  In March 1998, 
jurisdiction over the case was returned to the Cleveland, 
Ohio RO.  This case was remanded by the Board in July 1999 in 
order to afford the veteran a hearing before a member of the 
Board.  The veteran thereafter presented testimony from the 
RO at a video conference hearing held before the undersigned, 
seated in Washington, DC, in January 2000.  Additional 
evidence was received in connection with that hearing, for 
which a waiver of initial RO consideration was submitted.

The Board notes that the issue of entitlement to service 
connection for alcohol abuse has been raised by the record.  
This matter is therefore referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is demonstrably unable to obtain or retain 
gainful employment as a result of his PTSD.  

3.  The veteran was hospitalized at a VA facility from 
January 7, 1997, to January 31, 1997, during which time he 
received treatment for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.7 (1999); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

2.  The criteria for extension of a temporary total rating 
under 38 C.F.R. § 4.29 beyond January 31, 1997, have not been 
met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.29 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating for PTSD

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the veteran is apparently 
in receipt of disability benefits from the Social Security 
Administration (SSA), based at least in part on his service-
connected PTSD.  While there is no indication that records 
from that agency have been obtained, in light of the 
disposition of the veteran's claim for an increased rating 
for PTSD, the Board concludes that remand of the case for the 
purpose of obtaining records from SSA is not warranted.



Factual background

Briefly, as was noted in the Introduction, the veteran's 
service ended in March 1971.  In December 1992, service 
connection for PTSD was granted, effective December 18, 1991.  
With the exception of periods during which temporary total 
ratings for hospitalizations were in effect, the disability 
has been evaluated as 30 percent disabling.  The current 
appeal for an increased evaluation for PTSD stems from a 
December 1995 rating decision which continued a 30 percent 
evaluation.

On file are private medical records for March 1983 to August 
1991 from Paul W. McFadden, M.D., which disclose treatment 
for complaints of nervousness relieved by alcohol.  In July 
1994 and July 1996 statements, Dr. McFadden noted that the 
veteran had PTSD.

On file are VA treatment reports for August 1991 to November 
1999 which document complaints of flashbacks, nightmares, 
anxiety, depression, hallucinations, irritability, isolative 
tendencies, sleep disturbances, excessive anger, decreased 
memory and concentration, suicidal thoughts without plan and 
paranoid ideation.  The reports also document treatment for 
alcoholism.  The veteran reported a remote history of suicide 
attempts, but denied any homicidal ideation.  No evidence of 
delusions was identified.  The veteran reported that he 
tended to confine himself to his house and indicated that he 
was last employed in February 1991; he indicated that he had 
held more than 30 jobs in the past.  On mental status 
examination the veteran was generally alert and oriented, 
although his grooming varied.  His affect ranged from flat 
and blunted to sad, and his mood from depressed to angry.  
His memory was described as fair and his cognition intact.  
His speech was clear and coherent with no looseness of 
associations, and his thought processes were logical.  His 
insight and judgment ranged from fair to poor.  The treatment 
records show that the veteran's symptoms occasionally 
improved with treatment, but that his symptoms would 
thereafter worsen.  The records show that the veteran was 
hospitalized on many occasions for extended periods in order 
to treat his PTSD symptoms; the veteran was considered 
unemployable on several occasions at discharge.  The veteran 
was assigned Global Assessment of Functioning (GAF) scores 
ranging from 40 to 70.

On VA examination in February 1992, the veteran reported that 
he had attempted suicide in 1990 and that he continued to 
have intermittent suicidal thoughts.  He informed the 
examiner that he tried to avoid people, and that he 
consequently confined himself to his house and had no 
friends; he stated that he even talked to his wife only 
infrequently.  He reported a history of losing many jobs 
secondary to alcoholism and to his temper; he reported last 
working in February 1991.  His current complaints included 
nightmares, flashbacks, intrusive thoughts, irritability, 
depression, difficulty concentrating and hallucinations.  He 
denied any history of physical violence.  On mental status 
examination, the veteran presented as cleanly and 
appropriately dressed.  His affect was blunted but 
appropriate and he appeared restless and depressed.  No 
evidence of delusions was identified, and his judgment and 
insight were described as adequate.  The veteran was 
diagnosed with PTSD with severe social and industrial 
impairment, and with history of alcoholism.

The veteran was afforded a VA psychiatric examination in May 
1992, at which time he complained of nightmares, sleep 
difficulties, irritability, anger outbursts, hypervigilance, 
an exaggerated startle reflex and feelings of detachment.  He 
reported that he had been fired from past jobs because of 
drunkenness and insubordination.  On mental status 
examination, the veteran presented as alert and oriented, but 
disheveled.  He was cooperative and his affect was 
appropriate but sad.  His mood was normal.  His speech was 
coherent and relevant, without looseness of association.  The 
veteran exhibited good memory and concentration.  He denied 
any suicidal or homicidal ideation or hallucinations.  His 
insight and judgment were described as good.  The veteran was 
diagnosed with PTSD by history and with alcohol dependence.

On VA psychological examination in May 1992, the veteran 
reported that he saw his siblings only rarely.  He also 
reported that he was last employed in February 1991 and that 
he had had a number of jobs prior to that date.  His current 
psychiatric complaints included difficulty with concentrating 
and with sleeping.  He also reported that he felt no 
compassion for his family members.  On mental status 
examination the veteran presented as neat and clean with good 
eye contact.  His affect was appropriate but his mood was 
somber and he was tense.  No evidence of delusions was 
apparent.  Psychological testing was described as consistent 
with a diagnosis of PTSD.

On file are hospital reports from the Aultman Hospital for 
February 1994 to April 1994, which indicate that the 
veteran's PTSD was considered stable.

The veteran was afforded a VA psychiatric examination in 
January 1996, at which time he reported experiencing 
flashbacks, nightmares and irritability.  He reported that he 
did not socialize.  On mental status examination the veteran 
presented as disheveled and unkempt, with an odor of alcohol 
on his breath, although he was alert, oriented and coherent.  
His affect was sullen and his mood mildly depressed.  He 
exhibited diminished psychomotor activity but his thought 
processes were clear and relevant.  He denied suicidal 
ideation.  His memory was described as fair, his attention 
was considered satisfactory, and the veteran exhibited fairly 
good abstraction.  The veteran was diagnosed with PTSD and 
alcoholism, and assigned a GAF score of 40.

The veteran was afforded a VA psychological examination in 
January 1996, at which time he complained of nightmares and 
feelings of anger.  He stated that he was not close to 
people, including members of his family.  He reported a 
history of losing several jobs because of problems with 
authority, and indicated that he was still drinking alcohol.  
The examiner noted that the veteran had a restricted range of 
affect and a diminished interest in activities that he used 
to enjoy, and concluded that the veteran appeared to be 
angry, alienated and unable to form close relationships with 
others.  He concluded that the veteran was not a suitable 
candidate for vocational rehabilitation, and he diagnosed the 
veteran with moderate PTSD and with alcohol abuse by history.

The veteran was afforded a VA psychological examination in 
March 1997, at which time he complained of nightmares, sleep 
difficulties, intrusive imagery, irritability, depression, 
feelings of worthlessness, guilt and diminished pleasure, 
recurrent thoughts of death, an exaggerated startle response 
and poor concentration.  He denied any immediate plans or 
thoughts of suicide and stated that he did not make efforts 
to avoid thoughts of Vietnam.  He reported that he isolated 
himself.  Following evaluation of the veteran, the examiner 
diagnosed severe PTSD and major depressive disorder, 
assigning a GAF score of 45.  The examiner concluded that the 
veteran was currently unable to hold a job, that he had no 
friends and very poor family relations, and that the veteran 
would require extensive rehabilitation efforts before he 
would be suitable for obtaining and maintaining gainful 
employment.

Of record is the report of an October 1998 VA examination of 
the veteran, at which time he reported complaints of 
nightmares, flashbacks, sleep difficulties, temper problems, 
hypervigilance, panic attacks, intrusive thoughts, loss of 
interest and detachment from his family.  He reported that he 
avoided people, war stories and medical stories.  The veteran 
reported that he had been unemployed since 1991; he stated 
that personality conflicts and his consumption of alcohol 
contributed to his difficulties in maintaining employment.  
The veteran indicated that he had not abused alcohol for 
several months.  On mental status examination the veteran 
presented as casually dressed, with satisfactory grooming and 
hygiene.  He was oriented, cooperative and spontaneous, but 
his rapport was poor.  His psychomotor activity level was 
within normal limits.  His associations were tight, coherent, 
logical and goal directed.  The veteran's tone of speech was 
flat and affectless and his mood was depressed.  The veteran 
reported feeling hopeless and worthless, but he denied any 
suicidal ideation.  He denied experiencing hallucinations, 
and there was no evidence of delusions, obsessions or 
compulsions.  The veteran was diagnosed with PTSD, with major 
depression in partial remission, and with alcohol abuse in 
remission.  The examiner assigned the veteran a GAF score of 
45, representing serious symptoms with no friends, with 
severe social and occupational limitation and inability to 
keep a job.  

At his January 2000 hearing before the undersigned, the 
veteran reported experiencing nightmares, flashbacks, sleep 
impairment and social isolation.  He testified that he 
engaged in no social activities, and could not tolerate 
people or crowds; he averred that he was very distant, 
emotionally.  The veteran testified that he thought about 
suicide frequently.  He indicated that he last worked in 1989 
or 1991, and that he had worked at many jobs since service; 
he suggested that his scattered employment history was 
secondary to problems with authority.

On file is a January 2000 statement by a VA psychiatrist.  
The author noted that, despite compliance with treatment, the 
veteran continued to experience severe and disabling symptoms 
of PTSD, including high anger and anxiety levels, depressed 
mood, intrusive recollections, difficulty concentrating, 
severe insomnia and frequent nightmares.  The author noted 
that the veteran's irritability and impulsivity had strained 
many relationships and had severely interfered with the 
veteran's ability to seek and maintain employment.  The 
author concluded that the veteran's PTSD had caused severe 
impairment in the veteran's psychosocial and occupational 
functioning.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (1999).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations and under 
the new schedular criteria in making its various rating 
decisions.  While the May 1996 Statement of the Case referred 
to the regulations then in effect, subsequent supplemental 
statements of the case reflects consideration of the 
veteran's claim under the new schedular criteria.  

Previous PTSD Rating Criteria.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

PTSD warrants a 30 percent rating for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9411 
is an independent basis for granting a 100 percent rating.  
See Johnson v. Brown, 7 Vet. App. 95 (1994). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

Review of the evidence of record discloses that the veteran 
has not worked since approximately 1991, and that his work 
history prior to 1991 apparently was somewhat erratic.  
Although the veteran continues treatment for alcoholism and 
its associated disabling effects, the evidence on file 
clearly shows that symptoms associated with his PTSD 
currently interfere with his ability to obtain or maintain 
employment.  VA treatment records have demonstrated the 
presence of significant and persistent PTSD symptomatology, 
and indicate that he is considered unemployable, and the VA 
examiners in March 1997 and October 1998, concluded that the 
veteran is unemployable due to his PTSD, assigning GAF scores 
consistent with this evaluation.  His treating psychiatrist 
also provided a statement in January 2000 indicating that the 
PTSD is productive of severe industrial impairment.

In view of the documented severity and persistence of the 
veteran's PTSD symptomatology, as well as his history of 
unemployment and the opinions of the March 1997 and October 
1998 VA physicians and the January 2000 treating physician, 
the Board is satisfied that the veteran's PTSD has rendered 
him demonstrably unable to obtain or retain employment.  
Accordingly, the Board concludes that a 100 percent 
disability rating for the veteran's service-connected PTSD is 
warranted.  Since the Board concludes that a 100 percent 
evaluation is warranted under the old criteria, it is not 
necessary to evaluate the veteran under the new rating 
criteria.

II.  Entitlement to an extension of a temporary total rating 
under 38 C.F.R. § 4.29 beyond January 31, 1997.

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the record reflects that the 
RO has sought to obtain all hospital and treatment records 
for the veteran for January 1997 to February 1997, but that 
the records received in response showed that the veteran was 
discharged from VA hospitalization on January 31, 1997; none 
of the received reports suggests that additional records for 
February 1997 exist and there is otherwise no indication that 
additional records reflecting treatment in February 1997 are 
available.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or approved hospital 
for a period in excess of 21 days or hospital observation at 
VA expense for a service-connected disability for a period in 
excess of 21 days.  This increased rating will be effective 
the first day of continuous hospitalization and will be 
terminated effective the last day of the month of hospital 
discharge (regular discharge or release to non- bed care) or 
effective the last day of the month of termination of 
treatment or observation for the service-connected 
disability.  38 C.F.R. § 4.29 (1999).

In an October 1997 statement, the veteran alleged that he was 
hospitalized for treatment of his PTSD from December 1996 to 
January 31, 1997.

On file are VA hospital and treatment reports for January 
1997 which disclose that the veteran was admitted on January 
7, 1997, primarily for treatment of substance abuse, although 
he was also treated for his PTSD symptoms.  The discharge 
summary indicates that the veteran was discharged on January 
31, 1997.  Neither the hospital report nor the treatment 
reports indicate that the veteran remained hospitalized after 
January 31, 1997.

Of record is a VA hospital report for July 1997, which 
indicates by history that the veteran was transferred to an 
inpatient substance abuse program at another VA facility on 
January 7, 1997, and that he stayed at that facility until 
February 3, 1997.

In a September 1998 rating decision, a 100 percent evaluation 
was assigned for the veteran's PTSD for the period from 
December 13, 1996, to January 31, 1997, based on a period of 
hospitalization.

In a November 1998 statement, the veteran alleged that he was 
hospitalized at a VA facility from December 13, 1996, to 
February 3, 1997.

At his January 2000 hearing before the undersigned, the 
veteran testified that he was hospitalized at a VA facility 
from December 1996 to February 3, 1997.  He stated that he 
was held over into February 1997 for administrative reasons, 
and that he did not sign out of his ward until February 3, 
1997.  He testified in essence that he had completed his 
treatment program by January 31, 1997. 

Although the veteran contends that he was hospitalized at a 
VA facility until February 3, 1997, the actual hospital and 
treatment records for the referenced period clearly show that 
the veteran was discharged on January 31, 1997.  While the 
July 1997 VA hospital report indicates that the veteran was 
hospitalized until February 1997, there notably is no 
indication that this reported history was based on the 
personal knowledge of the author.  The record reflects that 
the RO requested all available hospital and treatment reports 
for the referenced period of hospitalization, but that the 
records received show only that the veteran was discharged on 
January 31, 1997; none of the records suggest that the 
veteran remained hospitalized past that date.  Moreover, the 
Board notes that the veteran himself admits that his program 
of treatment was completed by January 31, 1997, and that any 
additional period of hospitalization was unrelated to 
treatment of his service-connected PTSD.  

Accordingly, as the medical evidence on file does not 
indicate that the veteran was hospitalized for the treatment 
of his PTSD or for any other service-connected disability 
beyond January 31, 1997, entitlement to extension of a 
temporary total rating under 38 C.F.R. § 4.29 beyond January 
31, 1997 is not warranted.


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent evaluation for 
PTSD is granted.






Entitlement to an extension of a temporary total rating under 
38 C.F.R. § 4.29 beyond January 31, 1997, is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


